
	

113 HR 5418 : To prohibit officers and employees of the Internal Revenue Service from using personal email accounts to conduct official business.
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5418
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on FinanceAN ACT
		To prohibit officers and employees of the Internal Revenue Service from using personal email
			 accounts to conduct official business.
	
	
		1.IRS employees prohibited from using personal email accounts for official businessNo officer or employee of the Internal Revenue Service may use a personal email account to conduct
			 any official business of the Government.
		
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
